UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under Rule 14a-12 USA TECHNOLOGIES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(I)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: 1 May 18, 2012 Dear Shareholder: You are cordially invited to attend the Annual Meeting of Shareholders of USA Technologies, Inc. to be held at 9:00 a.m., on June 28, 2012, at The Desmond Hotel and Conference Center, One Liberty Boulevard, Malvern, Pennsylvania 19355.This Proxy Statement contains information about our Company and the three proposals to be voted upon by shareholders at the meeting. Please give this information your careful attention. In connection with the Annual Meeting, enclosed herewith is the Proxy Statement and a WHITE proxy card. Whether or not you attend the Annual Meeting, it is important that your shares be represented and voted at the meeting. You may vote on the Internet or by telephone. If you are a holder of record, you may also vote by mail by completing, dating, and signing the enclosed WHITE proxy card and returning it in the enclosed, postage paid envelope furnished for that purpose. If you decide to attend the Annual Meeting, you will be able to vote in person, even if you have previously submitted your proxy. I look forward to seeing you at the Annual Meeting.In the meantime, please feel free to contact me with any questions you may have. Sincerely, /s/ Stephen P. Herbert Stephen P. Herbert Chairman and Chief Executive Officer 2 USA TECHNOLOGIES, INC. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JUNE 28, 2012 To our Shareholders: The Annual Meeting of Shareholders of USA Technologies, Inc., a Pennsylvania corporation (the “Company”), will be held at 9:00 a.m., on June 28, 2012, at The Desmond Hotel and Conference Center, One Liberty Boulevard, Malvern, Pennsylvania 19355, for the following purposes: 1. The election of nine Directors to serve until the 2013 Annual Meeting of Shareholders; 2. To act upon a proposal to ratify the appointment of McGladrey & Pullen, LLP as the independent registered public accounting firm of the Company for fiscal year 2012; 3. To act upon a proposal to approve the USA Technologies, Inc. 2012 Stock Incentive Plan; and 4. To transact such other business as may properly come before the Annual Meeting and any and all adjournments thereof. With respect to proposal 1, Bradley M. Tirpak (“Tirpak”), a former Board member, has notified the Company that he intends to nominate seven individuals, including himself, for election to the Board at the Annual Meeting.Tirpak’s nominees are NOT endorsed by the Board, and the Board believes that this action by Tirpak is not in your best interest. The Board unanimously recommends that you vote FOR ALL of the Board’s nominees at the Annual Meeting on the WHITE proxy card. The Board urges you to NOT sign or return any proxy card that may be sent to you by Tirpak. Voting against Tirpak’s nominees on a proxy card is not the same as voting for the Board’s nominees on the WHITE proxy card because a vote against Tirpak’s nominees will revoke any previous proxy submitted by you, even if your previous proxy voted for the Board’s nominees. If you have previously submitted a proxy card, we urge you to revoke that proxy and vote for the Board’s nominees by completing, dating, signing and returning the enclosed WHITE proxy card. Only the latest validly executed proxy that you submit will be counted. If you have any questions or need assistance in voting your shares, please contact the firm assisting the Board in the solicitation of proxies: MacKenzie Partners, Inc. 105 Madison Avenue New York, New York 10016 (212) 929-5500 or (800) 322-2885 USAT@mackenziepartners.com The Board of Directors has fixed the close of business on April 27, 2012 as the record date for the determination of shareholders entitled to notice of, and to vote at, the Annual Meeting and any and all adjournments thereof. You are cordially invited to attend the meeting in person. Whether or not you expect to attend the meeting in person, we urge you to vote your shares via the Internet or telephone or by completing and returning by mail the enclosed WHITE proxy card. Submitting your proxy now will not prevent you from voting your shares at the Annual Meeting if you want to, as your proxy is revocable at your option. We have enclosed a copy of the Company’s Annual Report on Form 10-K for the 2011 fiscal year with this notice and Proxy Statement. By Order of the Board of Directors, /s/ Stephen P. Herbert Stephen P. Herbert Chairman and Chief Executive Officer IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JUNE 28, 2012 The Proxy Statement, form of proxy card, and annual report on Form 10-K of USA Technologies, Inc. are available at: www.viewourmaterial.com/usat 3 TABLE OF CONTENTS GENERAL INFORMATION 5 PROXY STATEMENT QUESTIONS AND ANSWERS 5 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 8 ELECTION OF DIRECTORS 11 ITEM 1 - ELECTION OF DIRECTORS 11 CERTAIN BACKGROUND INFORMATION 13 Previous Proxy Contest 14 First Settlement Agreement 14 Second Settlement Agreement 14 Resignation of SAVE Nominee, Peter Michel 14 Resignation of Tirpak and Third Settlement Agreement 14 SAVE Nominates Seven Director Candidates 14 Litigation Against Tirpak and SAVE 14 CORPORATE GOVERNANCE – BOARD OF DIRECTORS 15 Independence Of The Board Of Directors 15 Meetings Of The Board Of Directors 15 Board Committees 15 The Board’s Role in Risk Oversight 16 Board Leadership Structure 16 Stock Ownership Guidelines 16 Code of Business Conduct and Ethics 16 Director Majority Voting Policy 16 Compensation Of Non-Employee Directors 16 Director Compensation Table 17 Shareholder Communications With The Board Of Directors 17 Compensation Committee Interlocks And Insider Participation 17 ITEM 2 – RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS 17 Audit And Non-Audit Fees 18 Audit Committee Pre-Approval Policy 18 ITEM3 – APPROVAL OF 2 18 Summary Of The 2012 Stock IncentivePlan 18 Benefits To Named Executive Officers And Others 19 Necessary Vote For Approval 20 AUDIT COMMITTEE REPORT 20 EXECUTIVE COMPENSATION 21 Executive Officers Of The Company 21 Compensation Discussion And Analysis 21 Summary Compensation Table 25 Grants Of Plan-Based Awards 26 Total Option Exercises And Stock Vested 26 Outstanding Equity Awards At Fiscal Year End 26 Equity Compensation Plan Information 27 Executive Employment Agreements 28 Potential Payments Upon Termination Or Change Of Control 31 Jensen Separation Agreement 32 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 32 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 32 Review, Approval Or Ratification Of Transactions With Related Persons 32 COST OF SOLICITING PROXIES 32 SHAREHOLDER PROPOSALS FOR THE 2 33 HOUSEHOLDING OF ANNUAL MEETING MATERIALS 33 ANNUAL REPORT ON FORM 10-K 33 4 USA TECHNOLOGIES, INC. PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS June 28, 2012 GENERAL INFORMATION These materials are intended to solicit proxies on behalf of the Board of Directors of USA Technologies, Inc., a Pennsylvania corporation (the “Company”), for use at the 2012 Annual Meeting of Shareholders (the “Annual Meeting”), to be held at 9:00 a.m., on June 28, 2012, at The Desmond Hotel and Conference Center, One Liberty Boulevard, Malvern, Pennsylvania 19355. The Company’s principal executive offices are located at 100 Deerfield Lane, Suite 140, Malvern, Pennsylvania 19355. PROXY STATEMENT QUESTIONS AND ANSWERS Why have I been furnished with this Proxy Statement? This Proxy Statement was first mailed to shareholders on or about May 18, 2012. You have been furnished with this Proxy Statement because you owned shares of Common Stock, no par value (“Common Stock”), or Series A Convertible Preferred Stock, no par value (“Series A Preferred Stock”), of the Company at the close of business on April 27, 2012, the record date for the Annual Meeting. Our Board of Directors has delivered printed versions of these materials to you by mail in connection with the Board’s solicitation of proxies on behalf of the Company for use at our Annual Meeting. What will I be voting on? You will be voting on: 1.The election of Deborah G. Arnold, Steven D. Barnhart, Joel Brooks, Stephen P. Herbert, Albin F. Moschner, Frank A. Petito, III, Jack E. Price, William J. Reilly, Jr., and William J. Schoch to serve as Directors until the 2013 Annual Meeting of Shareholders 2.A proposal to ratify the appointment of McGladrey & Pullen, LLP as the independent registered public accounting firm of the Company for fiscal year 2012; 3.A proposal to approve the USA Technologies, Inc. 2012 Stock Incentive Plan; and 4.Such other business as may properly come before the Annual Meeting and any and all adjournments thereof. Could other matters be voted on at the Annual Meeting? As of May 18, 2012, the items listed in 1 through 3 in the preceding question are the only matters which the Board intends to present at the Annual Meeting. If any other matters are properly presented for action, the persons named in the form of proxy will vote the proxy in accordance with their best judgment and opinion as to what is in the best interests of the Company. How does the Board recommend I vote on the proposals? The Board recommends a vote for each of the Board’s director nominees identified in Item 1, and for Items 2 and 3. The Board urges you not to sign or return any proxy card that may be sent to you by Tirpak. How can I obtain directions to be able to attend the Annual Meeting and vote in person? The Desmond Hotel and Conference Center, where the Annual Meeting will be held, is located at One Liberty Boulevard, Malvern, Pennsylvania 19355. You may obtain directions to the venue by contacting Desmond Hotel and Conference Center at (800) 575-1776 or by accessing their website at www.desmondgv.com and clicking on the “Map/Directions” link. Who is paying for this proxy solicitation? The cost of soliciting proxies will be borne by the Company.Such solicitation may also be made on behalf of the Company by the Company’s Directors, officers or employees in person or by telephone, facsimile transmission or telegram. Employees, officers or Directors will not receive any additional compensation for these solicitation activities. The Company has retained MacKenzie Partners, Inc. to assist in soliciting proxies and distributing proxy materials for a fee of up to $125,000 plusout-of-pocket expenses. 5 Where can I access an electronic copy of the Proxy Statement and Annual Report on Form 10-K for the year ended June 30, 2011? You may access an electronic copy of the Proxy Statement, form of proxy card, and the Annual Report on Form 10-K for the year ended June 30, 2011 at: www.viewourmaterial.com/usat Who is entitled to vote at or attend the Annual Meeting? Only holders of Common Stock or Series A Preferred Stock of record at the close of business on April 27, 2012 will be entitled to notice of and to vote at the Annual Meeting.Each share of Common Stock is entitled to one vote and each share of Series A Preferred Stock is entitled to one-hundredth of a vote on all matters to come before the Annual Meeting. On April 27, 2012, the record date for the Annual Meeting, the Company had issued and outstanding 32,705,419 shares of Common Stock and 445,063 shares of Series A Preferred Stock. Shareholders of Record.If, on the record date, your shares were registered directly in your name with the Company’s transfer agent, American Stock Transfer & Trust Company, then you are a shareholder of record. As a shareholder of record, you may vote in person at the meeting or vote by proxy. In order to be admitted to the Annual Meeting, you must present photo identification. In addition, your name will be verified against the list of shareholders as of the record date. If you do not comply with these procedures, you may not be admitted to the Annual Meeting. Beneficial Owners.If, on the record date, your shares were not held in your name, but rather were held in an account at a brokerage firm, bank or other nominee (commonly referred to as being held in “street name”), you are the beneficial owner of those shares. The organization holding your account is considered to be the shareholder of record for purposes of voting at the Annual Meeting. As a beneficial owner, you have the right to direct your broker or other nominee regarding how to vote the shares held in your account. You are also invited to attend the Annual Meeting. However, since you are not the shareholder of record, you may not vote your shares in person at the meeting unless you obtain a valid legal proxy from your broker or other nominee and bring the legal proxy to the Annual Meeting. If you want to attend the Annual Meeting, you must provide proof of beneficial ownership as of the record date, such as your account statement reflecting ownership as of the record date, a copy of the voting instruction card provided by your broker, trustee or nominee, or other similar evidence of ownership. If you do not comply with these procedures, you may not be admitted to the Annual Meeting. How do I vote my shares? You may vote either in person at the Annual Meeting or by proxy. At the Annual Meeting.Shares held in your name as the shareholder of record may be voted by you in person at the Annual Meeting. Shares held beneficially in street name may be voted by you in person at the Annual Meeting only if you obtain a legal proxy from the broker or other agent that holds your shares, giving you the right to vote the shares, and you bring the legal proxy to the Annual Meeting. To vote by proxy, you must select one of the following options: 1.Vote on the Internet: ● Access www.cesvote.com. ● Have theWHITE proxy card in hand. ● Follow the instructions provided on the site. ● Submit the electronic proxy before the required deadline (11:59 p.m., Eastern Time, on June 27, 2012). ● If you are not the shareholder of record but hold shares through a custodian, broker or other agent, such agent may have special voting instructions that you should follow. 2. Vote by Telephone: ● Call toll-free 1-888-693-8683from any touch-tone telephone. ● Have theWHITE proxy card in hand. ● Follow the instructions provided by the recorded message. ● Transmit the telephone proxy before the required deadline (11:59 p.m. Eastern Time on June 27, 2012). 6 ● If you are not the shareholder of record but hold shares through a custodian, broker or other agent, such agent may have special voting instructions that you should follow. 3. Complete the enclosed WHITE proxy card: ● Complete all of the required information on the WHITE proxy card. ● Date and sign the WHITE proxy card. ● Return the WHITE proxy card in the postage-paid envelope provided as soon as possible. ● If you are not the shareholder of record and hold shares through a custodian, broker or other agent, such agent may have special voting instructions that you should follow. If you vote in a timely manner by the Internet or telephone, you do not have to return the proxy card for your vote to count. The Internet and telephone voting procedures appear in the enclosed WHITE proxy card. You may also log on or call the toll-free telephone number to change your vote. Can I change my vote or revoke my proxy? Yes. Whether you vote by Internet, or by telephone, or submit a proxy card with your voting instructions, you may revoke or change your vote by: ● casting a new vote on the Internet or telephone, ● submitting another written proxy with a later date, ● sending a written notice of the change in your voting instructions to the Secretary of the Company if received the day before the Annual Meeting, ● if you are a beneficial owner, by following the instructions sent to you by your broker, bank or other agent, or ● revoking the grant of a previously submitted proxy and voting in person at the Annual Meeting. Please note that your attendance at the Annual Meeting itself will not revoke a proxy. How are votes counted? Shares of Common Stock or Series A Preferred Stock represented by properly executed proxy cards, or voted by proxy by the Internet or telephone, and received in time for the Annual Meeting will be voted in accordance with the instructions specified in the proxies. Any proxy not specifying to the contrary will be voted in favor of the adoption of the two proposals referred to in the Notice of Annual Meeting and for thenine nominees for directors listed in Item 1 below. If you grant a proxy, either of the officers named as proxy holders, Stephen P. Herbert and David M. DeMedio, or their nominees or substitutes, will have the discretion to vote your shares on any additional matters that are properly presented for a vote at the Annual Meeting or at any adjournment or postponement that may take place. If, for any unforeseen reason, any of our nominees is not available as a candidate for director, the persons named as the proxy holder will vote your proxy for another candidate or other candidates nominated by our Board. The inspector of elections designated by the Company will use procedures consistent with Pennsylvania law concerning the voting of shares, the determination of the presence of a quorum and the determination of the outcome of each matter submitted for a vote. What are the securities entitled to vote at the Annual Meeting? Each share of Common Stock issued and outstanding on the record date is entitled to one vote on each matter presented at the Annual Meeting. Each share of Series A Preferred Stock issued and outstanding on the record date is entitled to one-hundredth of a vote on each matter presented at the Annual Meeting. As of the record date,32,705,419 shares of Common Stock were issued and outstanding and 445,063 shares of Series A Preferred Stock were issued and outstanding. What is a quorum? The presence, in person or by proxy, of the holders of a majority of the votes entitled to be cast on a particular matter by the shareholders at the Annual Meeting is necessary to constitute a quorum for purposes of consideration and action on the matter. Votes withheld for director nominees and abstentions on the other proposals to be considered at the Annual Meeting will be counted in determining whether a quorum has been reached, but the failure to execute and return a proxy will result in a shareholder not being considered present at the meeting. Broker non-votes will be counted as present for purposes of determining the existence of a quorum.The holders of the Common Stock and Series A Preferred Stock vote together, and not as a separate class.If a quorum is not present at the Annual Meeting, we expect that the Annual Meeting will be adjourned or postponed to solicit additional proxies. 7 How is each proposal to be adopted at the Annual Meeting? If a quorum is present, the votes required for the three proposals to be considered at the Annual Meeting and the treatment of abstentions and broker non-votes in respect of such proposals are as follows: - Item 1: The nine nominees for Directors receiving the highest number of votes will be elected directors. Broker non-votes will not have any effect on the election of directors. - Item 2: The affirmative vote of a majority of the votes cast by all holders of the issued and outstanding shares of Common Stock and Series A Preferred Stock voting together is required to approve the ratification of the selection of our independent auditors. Abstentions will have the same effect as votes against the proposal and broker non-votes will not have any effect on the outcome of this proposal. - Item 3:The affirmative vote of a majority of the votes cast by all holders of the issued and outstanding shares of Common Stock and Series A Preferred Stock voting together is required to approve the 2012 Stock Incentive Plan. Abstentions will have the same effect as votes against the proposal and broker non-votes will not have any effect on the outcome of this proposal. What is a broker non-vote? Brokers who hold shares of stock in street name for customers and who indicate on a proxy that the broker does not have discretionary authority to vote those shares as to a particular matter are referred to as broker non-votes. Broker non-votes will have no effect in determining whether a proposal will be adopted at the Annual Meeting although they will be counted as present for purposes of determining the existence of a quorum. When are the votes due? Proxies submitted by shareholders by Internet or telephone will be counted in the vote only if they are received by 11:59 p.m. Eastern Time on June 27, 2012. Shares represented by proxies on the enclosed WHITE proxy card will be counted in the vote at the Annual Meeting only if we receive your proxy card by 8:00 a.m. Eastern Time on June 28, 2012. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Common Stock The following table sets forth, as of April 27, 2012, the beneficial ownership of the Common Stock of each of the Company’s current directors and executive officers, the director nominees, the former Chief Executive Officer and the other employees named in the Summary Compensation Table set forth below, as well as by the Company’s current directors and executive officers as a group. Except as set forth below, the Company is not aware of any beneficial owner of more than five percent of the Common Stock. Except as otherwise indicated, the Company believes that the beneficial owners of the Common Stock listed below, based on information furnished by such owners, have sole investment and voting power with respect to such shares, subject to community property laws where applicable: 8 Name and Address of Number of Shares Percent of Beneficial Owner(1) of Common Stock (2) Class Deborah G. Arnold 9704 Clos du Lac Circle Loomis, CA 95630 * Steven D. Barnhart 1143 N. Sheridan Road Lake Forest, IL 60045 112,079 * Joel Brooks 303 George Street, Suite 140 New Brunswick, New Jersey 08901 * David M. DeMedio 100 Deerfield Lane, Suite 140 Malvern, Pennsylvania 19355 110,817 * Stephen P. Herbert 100 Deerfield Lane, Suite 140 Malvern, Pennsylvania 19355 % Steve G. Illes 1926 Roadrunner Avenue Thousand Oaks, CA 91320 % George R. Jensen, Jr. P.O. Box 2424 West Chester, PA 19380 275,330 * Michael Lawlor 100 Deerfield Lane, Suite 140 Malvern, Pennsylvania 19355 * Douglas M. Lurio 2005 Market Street, Suite 3120 Philadelphia, Pennsylvania 19103 * Albin F. Moschner 660 Northcroft Court Lake Forest, Illinois 60045 % Frank A. Petito, III 1111 Elmwood Avenue Wilmette, IL 60091 * Jack E. Price 12th Street Bellevue, WA 98005 * William J. Reilly, Jr. 1280 South Concord Road West Chester, PA 19382 * Cary Sagady 100 Deerfield Lane, Suite 140 Malvern, Pennsylvania 19355 * William J. Schoch 300 Montgomery Street, #400 San Francisco, CA 94104 0 * S.A.V.E. Partners, IV, LLC 500 West Putnam Avenue, Suite 400 Greenwich, Connecticut 06830 % All Current Directors and Executive Officers As a Group (10 persons) % 9 *Less than one percent (1%) (1) Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and derives from either voting or investment power with respect to securities. Shares of Common Stock issuable upon conversion of the Series A Preferred Stock, or shares of Common Stock issuable upon exercise of warrants and options currently exercisable, or exercisable within 60 days of April 27, 2012, are deemed to be beneficially owned for purposes hereof. (2) The percentage of common stock beneficially owned is based on 32,705,419 shares outstanding as of April 27, 2012. (3) Includes 10,000 shares issued to Ms. Arnold as a non-employee director of the Company as of April 1, 2012 which vest or vested as follows: 3,333 shares on April 1, 2012, 3,333 shares on April 1, 2013 and 3,334 shares on April 1, 2014. (4) Includes 32,538 shares underlying common stock warrants. Includes 10,000 shares issued to Mr. Barnhart as a non-employee director of the Company as of June 30, 2011 which vest or vested as follows: 3,333 shares on June 30, 2011, 3,333 shares on June 30, 2012 and 3,334 shares on June 30, 2013. (5) Includes 10,000 shares issued to Mr. Brooks as a non-employee director of the Company as of June 30, 2011 which vest or vested as follows: 3,333 shares on June 30, 2011, 3,333 shares on June 30, 2012 and 3,334 shares on June 30, 2013. (6) Includes 4,666 shares underlying vested stock options. Includes 25,000 shares of common stock issued to Mr. DeMedio on April 14, 2011 which vest or vested as follows: 8,333 on April 14, 2011; 8,333 on April 14, 2012; and 8,334 on April 14, 2013. (7) Includes 32,010 shares of common stock beneficially owned by Mr. Herbert’s child, 27,440 shares of common stock beneficially owned by his spouse and 12,000 shares underlying vested stock options. Includes 75,000 shares of common stock issued to Mr. Herbert on April 14, 2011 which vest or vested as follows: 25,000 on April 14, 2011; 25,000 on April 14, 2012; and 25,000 on April 14, 2013. (8) Includes 10,000 shares issued to Mr. Illes as a non-employee director of the Company as of April 1, 2012 which vest or vested as follows: 3,333 shares on April 1, 2012, 3,333 shares on April 1, 2013 and 3,334 shares on April 1, 2014. Includes 126 shares underlying Series A Convertible Preferred Stock, and 34,420 shares of common stock underlying common stock warrants. (9) Includes 1,602 shares of common stock beneficially owned by his spouse, 25,827 shares owned by George R. Jensen, Jr., Grantor Retained Unitrust dated July 14, 2003 over which Mr. Jensen retains beneficial ownership. Includes 50,000 shares underlying vested stock options and 380 shares underlying preferred stock. Of the 380 shares underlying preferred stock, Mr. Jensen holds 80 shares jointly with his son. Mr. Jensen resigned as Chief Executive Officer of the Company and Chairman of the Board effective October 14, 2011. The information reported for Mr. Jensen is based on information provided on behalf of Mr. Jensen to the Company on May 2, 2012. (10) Includes 3,000 shares underlying vested stock options. Includes 10,000 shares issued to Mr. Lurio as a non-employee director of the Company as of June 30, 2011 which vest or vested as follows: 3,333 shares on June 30, 2011, 3,333 shares on June 30, 2012 and 3,334 shares on June 30, 2013. (11) Includes 22,100 shares underlying common stock warrants. (12) Includes 10,000 shares issued to Mr. Petito as a non-employee director of the Company as of April 1, 2012 which vest or vested as follows: 3,333 shares on April 1, 2012, 3,333 shares on April 1, 2013 and 3,334 shares on April 1, 2014. (13)Includes 10,000 shares issued to Mr. Price as a non-employee director of the Company as of June 30, 2011 which vest or vested as follows: 3,333 shares on June 30, 2011, 3,333 shares on June 30, 2012 and 3,334 shares on June 30, 2013. (14) Includes 100 shares of common stock beneficially owned by Mr. Reilly’s child. (15)Based upon a Schedule 13D filed with the Securities and Exchange Commission on April 26, 2012, S.A.V.E. Partners, IV, LLC (“SAVE”) is a limited liability company, the managing member of which is Locke Partners I LLC, a limited liability company (“Locke”). Each of Bradley M. Tirpak and Craig W. Thomas are co-managing members of Locke and, by virtue of their relationship with Locke, share the power to vote and dispose of the shares beneficially owned by SAVE. Series A Preferred Stock Other than the 12,687 shares of preferred stock beneficially owned by Mr. Illesand the 38,000 shares of preferred stock beneficially owned by Mr. Jensen, there were no shares of preferred stock that were beneficially owned as of April 27, 2012 by the Company’s directors, executive officers, director nominees, the former Chief Executive Officer andthe other employees named in the Summary Compensation Table set forth below. 10 ELECTION OF DIRECTORS At the Annual Meeting, our Board will become declassified and will no longer consist of three classes, and all of the directors of the Company are standing for election as one class, and the composition of the Board shall consist of only one class of directors and upon election, all directors shall serve for one year terms. With respect to proposal 1, Tirpak has notified the Company that he intends to nominate seven nominees for election to the Board at the Annual Meeting.Tirpak’s nominees are NOT endorsed by the Board, and the Board believes that this action by Tirpak is not in your best interest. The Board unanimously recommends that you vote FOR ALL of the Board’s nominees at the Annual Meeting on the WHITE proxy card. The Board urges you to NOT sign or return any proxy card that may be sent to you by Tirpak. Voting against Tirpak’s nominees on a proxy card is not the same as voting for the Board’s nominees on the WHITE proxy card because a vote against Tirpak’s nominees will revoke any previous proxy submitted by you, even if your previous proxy voted for the Board’s nominees. If you have previously submitted a proxy card, we urge you to revoke that proxy and vote for the Board’s nominees by completing, dating, signing and returning the enclosed WHITE proxy card. Only the latest validly executed proxy that you submit will be counted. Your Board of Directors has taken a proactive approach to corporate governance and has adopted best corporate governance practices. These steps include the following: ● In November 2011, the independent directors unanimously named Steven D. Barnhart as lead independent director; ● Since the beginning of 2012, your Board has named four highly qualified independent directors to the Board –Deborah G. Arnold, Steve G. Illes, Albin F. Moschner, and Frank A. Petito; ● Today, your Board of Directors consists of 9 directors, of whom the following 7 are independent: Deborah G. Arnold, Steven D. Barnhart, Joel Brooks, Steve G. Illes, Albin F. Moschner, Frank A. Petito and Jack E. Price; ● Your current Board brings a wealth of experience and depth of industry knowledge that is relevant to the Company’s strategy and operations. Our Board members have wide and diverse backgrounds and accomplishments in a range of functional areas including financial, legal, and capital markets as well as across various sectors of the payments industry; ● Your Board has adopted, is subject to, and is required to annually certify compliance with our Code of Business Conduct and Ethics; ● Your Board has adopted a Director Majority Voting Policy that was recommended by the Compensation Committee; and ● Your Board has adopted Stock Ownership Guidelines. ITEM 1 ELECTION OF DIRECTORS The Board of Directors has nominated, and recommends the election of, the nine persons listed below to serve as Directors of the Company. Each of these nominees is currently serving as a Director, except for William J. Reilly, Jr., and William J. Schoch. The Board has determined that the following 8 nominees are independent in accordance with the applicable listing standards of the NASDAQ Stock Market LLC: Deborah G. Arnold, Steven D. Barnhart, Joel Brooks, Albin F. Moschner, Frank A. Petito, III, Jack E. Price, William J. Reilly, Jr., and William J. Schoch. The following information is furnished with respect to each nominee for election as a Director: Name Age Position(s) Held Deborah G. Arnold (4) 62 Director Steven D. Barnhart (1)(2)(3)(4) 50 Director Joel Brooks (1) 53 Director Stephen P. Herbert 49 Chief Executive Officer, Chairman of the Board of Directors Albin F. Moschner(3) 59 Director Frank A. Petito, III (3) 43 Director Jack E. Price (1)(3)(4) 67 Director William J. Reilly, Jr. 63 Director nominee William J. Schoch 47 Director nominee (1) Member of Audit Committee (2) Lead independent director (3) Member of Compensation Committee (4) Member of Nominating Committee Each Director to be elected at the Annual Meeting will hold office until the 2013 Annual Meeting of Shareholders, and until his or her successor has been elected and qualified. If any director resigns, dies or is otherwise unable to serve out his or her term, the Board may fill any vacancy by a vote of a majority of the directors then in office. A directorappointed to fill a vacancy shall serve for the unexpired term of his or her predecessor. Deborah G. Arnold joined the Board of Directors of the Company in February, 2012. Ms. Arnold is a member of our Nominating Committee. She has served on the Advisory Board of the Grameen Technology Center since October 2008 and was on the Advisory Board of United Nations Year of Microfinance and Women in Technology International from January 2005 to December 2006. Ms. Arnold was Vice President of global consumer products at Visa International from May 2001 to October 2006, and prior thereto she led the global smart card migration effort from October 1998 to May 2001. Ms. Arnold also led the development of a new payment product, Visa Horizon, for emerging markets from July 1995 to September 1998. Prior to joining Visa, she held a variety of executive positions in the telecommunications and financial services industries. In her consulting practice, Ms. Arnold has supported various organizations in the strategic planning and marketing of their products and programs. She has been deeply involved in driving the development of Near Field Communication technology and standards, initially as a founding member of the NFC Forum in 2004 and since 2011 as the director of the 165+ member organization. Ms. Arnold holds a Bachelor of Arts degree from Duke University, obtained in 1972, as well as a certificate from Universite de Lausanne in Lausanne, Switzerland, awarded in 1971. We believe that Ms. Arnold’s record within the payments industry, both domestically and internationally, and her track record of helping companies develop strategies to capitalize on the abundant opportunities in the industry provide the requisite qualifications, skills, perspectives, and experiences to serve on our Board of Directors. 11 Steven D. Barnhart was appointed to the Board of Directors in October 2009. Mr. Barnhart is Chairman of our Nominating Committee and a member of our Audit and Compensation Committees. On November 14, 2011, the independent directors of the Company unanimously elected Mr. Barnhart as the Company’s first lead independent director. Since January 2010, Mr. Barnhart has been Senior Vice President and Chief Financial Officer of Bally Total Fitness. Mr. Barnhart was Chief Executive Officer and President of Orbitz Worldwide from 2007 to January 2009, after holding other executive positions since 2003, when he joined the company. Prior to Orbitz Worldwide, he worked for PepsiCo and the Pepsi Bottling Group from 1990 to 2003, where he was Finance Director for the Southeast Business Unit of the Pepsi Bottling Group, and also held other regional and strategic positions for PepsiCo and Frito-Lay. Mr. Barnhart received a Bachelor of Science degree in Economics in 1984 from the University of Chicago and a Masters in Business Administration in 1988 from the University of Chicago. Mr. Barnhart served on the Board of Directors of Orbitz Worldwide from 2007 to January 2009. We believe Mr. Barnhart’s extensive executive experience and leadership skills, and prior public board experience provide the requisite qualifications, skills, perspectives, and experiences to serve on our Board of Directors. Joel Brooks joined the Board of Directors of the Company during March 2007.Mr. Brooks is the Chairman of our Audit Committee. Since December 2000, Mr. Brooks has served as the Chief Financial Officer, Treasurer and Secretary of Senesco Technologies, Inc., a biotechnology company whose shares are traded on the NYSE Amex Exchange. From September 1998 until November 2000, Mr. Brooks was the Chief Financial Officer of Blades Board and Skate, LLC, a retail establishment specializing in the action sports industry. Mr. Brooks was Chief Financial Officer from 1997 until 1998 and Controller from 1994 until 1997 of Cable and Company Worldwide, Inc. He also held the position of Controller at USA Detergents, Inc. from 1992 until 1994, and held various positions at several public accounting firms from 1983 through 1992. Mr. Brooks received his Bachelor of Science degree in Commerce with a major in Accounting from Rider University in February 1983. We believe Mr. Brooks’ extensive accounting and finance background, and his executive experience at Senesco Technologies provide the requisite qualifications, skills, perspectives, and experiences to serve on our Board of Directors. Stephen P. Herbert was elected a Director in April 1996, and joined the Company on a full-time basis on May 6, 1996 as Executive Vice President. During August 1999, Mr. Herbert was appointed President and Chief Operating Officer of the Company.On October 5, 2011, following the resignation of George R. Jensen, Jr., the then Chief Executive Officer and Chairman the Company, Mr. Herbert was appointed as interim Chief Executive Officer and Chairman and on November 30, 2011, he was appointed as the Chairman of the Board of Directors and Chief Executive Officer of the Company. Prior to joining us and since 1986, Mr. Herbert had been employed by Pepsi-Cola, the beverage division of PepsiCo, Inc. From 1994 to April 1996, Mr. Herbert was a Manager of Market Strategy. In such position he was responsible for directing development of market strategy for the vending channel and subsequently the supermarket channel for Pepsi-Cola in North America. Prior thereto, Mr. Herbert held various sales and management positions with Pepsi-Cola. Mr. Herbert graduated with a Bachelor of Science degree from Louisiana State University. We believe Mr. Herbert’s position as the President and Chief Operating Officer of our Company until October 5, 2011 and as Chairman and Chief Executive Officer of the Company thereafter, his intimate knowledge and experience with all aspects of our Company, and his extensive vending experience at PepsiCo before joining our Company provide the requisite qualifications, skills, perspectives, and experiences to serve on our Board of Directors. Albin F. Moschner joined the Board of Directors of the Company in April, 2012. He is a member of our Compensation Committee. Mr. Moschner served at Leap Wireless International, Inc. as the Chief Operating Officer from July 2008 to February 2011 and as Chief Marketing Officer from August 2004 to June 2008. Prior to joining Leap Wireless, Mr. Moschner served as President of the Verizon Card Services division of Verizon Communications, Inc. From January 1999 to December 2000, Mr. Moschner was President of One Point Services at One Point Communications. Mr. Moschner served at Zenith Electronics Corporation as President and Chief Executive Officer from 1995 to 1996 and as President, Chief Operating Officer and Director from 1994 to 1995. Mr. Moschner has also served in various managerial capacities at Tricord Systems, Inc. and International Business Machines Corp. Mr. Moschner has also been serving on the Board of Wintrust Financial Corporation since 1994. Mr. Moschner holds a Bachelor of Engineering in Electrical Engineering from The City College of New York, awarded in 1974, and a masters degree in Electrical Engineering awarded by Syracuse University in 1979. We believe that Mr. Moschner’s marketing, manufacturing and wireless industry experience and long standing prior public board experience provide the requisite qualifications, skills, perspectives, and experiences to serve on our Board of Directors. 12 Frank A. Petito, III, joined the Board of Directors of the Company in February, 2012. Mr. Petito is a member of our Compensation Committee. He is President of Orbitz for Business, and has also served as Senior Vice President of Corporate Development for Orbitz Worldwide, Inc., which he joined in March 2002. Prior to joining Orbitz, Mr. Petito was a co-founder and CFO of Unexplored, Inc., a venture-backed online travel and services company from 1999 to 2001. He was an investment banker, and served as Vice President of mergers and acquisitions, at Hambrecht & Quist, a technology-focused investment bank in San Francisco from 1996 to 1999. Prior to that, Mr. Petito was an investment banker at Roberts Capital Markets from 1992 to 1994. He started his career at Morgan Stanley where he as an investment banker from 1990 to 1992. Mr. Petito obtained his MBA from Stanford Graduate School of Business in 1996 and his undergraduate degree from Princeton University in 1990. We believe that Mr. Petito’s breadth of experience at both large and small companies and his track record of successfully operating in a high growth, technology environment provide the requisite qualifications, skills, perspectives, and experiences to serve on our Board of Directors. Jack E. Price was appointed to the Board of Directors in October 2009. Mr. Price is Chairman of our Compensation Committee and a member of our Nominating Committee. Mr. Price was President and Chief Executive Officer of NovaRay Medical Inc. from 2007 to March 2009. Prior to that, he was President and Chief Executive Officer of VSM MedTech Ltd. from 2003 to 2006, and was President and Division Chief Executive Officer of Philips Medical Systems, North America from 1996 to 2003, having joined Philips Medical Systems in 1993 as Vice President and General Manager. He was also with General Electric Medical Systems from 1988 to1993, where he held Vice President and General Manager positions. Mr. Price received his undergraduate degree from the University of Oregon. Mr. Price is also Chairman of The Radiological Society of North America Board of Trustees. Mr. Price served on the Board of Directors of NovaRay Medical, Inc. from 2007 to 2009 and of Health Solutions Systems, Inc. from May 1, 2008 to March 2010.We believe thatMr. Price’s extensive executive experience, leadership skills and prior public company board experience provide the requisite qualifications, skills, perspectives, and experiences to serve on our Board of Directors. William J. Reilly, Jr., has been an independent consultant since January 2011. From September 2004 to November 2010, Mr. Reilly was President and Chief Executive Officer of Realtime Media, Inc., an interactive promotional marketing firm serving the pharmaceutical and consumer packaged goods markets. Following the sale of Realtime Media, Inc. in November 2010, Mr. Reilly was retained as a consultant until January 2011. From September 2002 to September 2004, Mr. Reilly was a principal at Chesterbrook Growth Partners, independent consultants to the private equity community. Between 1989 and 2002, Mr. Reilly served at various positions at Checkpoint Systems Inc., a multinational manufacturer and marketer of products and services for automatic identification, retail security, pricing and brand promotion, including as Chief Operating Officer, Executive Vice President, Senior Vice President of the Americas and Pacific Rim and Vice President of Sales. Prior to that, Mr. Reilly held national and sales management positions at companies in the medical electronics and telecommunications industries, including Minolta Corporation, Megatech Pty. Ltd. and Multitone Electronics PLC. He has also served on the Board of Veramark Technologies, Inc., a telecommunications software firm, from June 1997 to May 2008. Mr. Reilly graduated from Mount St. Mary’s University with a bachelors of science degree in Psychology in 1970. We believe that Mr. Reilly’s executive, business development and international experience provide the requisite qualifications, skills, perspectives and experiences to serve on our Board of Directors. William J. Schoch is the President and Chief Executive Officer of Western Payments Alliance, a non-profit payments association and has served in that capacity since March 2008. He serves on the Boards of Western Payments Alliance and NACHA, an industry trade association and the administrator of the Automated Clearing House (ACH) Network, and is on the steering committee of NACHA’s Council for Electronic Billing and Payment. From 1997 to 2008, Mr. Schoch worked at Visa International where, as the Vice President of Emerging Market Initiatives, he was responsible for the global development of the Visa Money Transfer Platform. Prior to that, Mr. Schoch served as a Vice President at Citibank, N.A. from 1989 to 1997, and as an Associate Director at NACHA from 1986 to 1989. Mr. Schoch obtained a Bachelor of Arts degree in 1986 from Indiana University of Pennsylvania with a major in Public Policy and a minor in Economics. We believe that Mr. Schoch’s experience and familiarity with the electronic payments industry and his leadership experience provide the requisite qualifications, skills, perspectives and experiences to serve on our Board of Directors. Althoughthe Board ofDirectorshas no reason to believe any of the nominees for Director will be unable to accept such nomination, if such should occur, proxies will be voted(unlessmarked to the contrary)for suchsubstituteperson or persons,if any, as shall berecommendedby the Board of Directors.However, proxies will not be voted for more than nine directors.Shareholders who do not wish their shares to be voted for a particular nominee may so direct in the space provided in the proxy card. Cumulative voting rights do not exist with respect to the election of Directors.Pursuant to the Articles of Incorporation and Pennsylvania law, the Directors of the Company are to be elected by the holders of the Common Stock and Series A Preferred Stock voting together, with each share of Common Stock entitled to one vote and each share of Series A Preferred Stock entitled to one-hundredth of a vote. THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE “FOR” THE ELECTION OF ALL NINE NOMINEES. CERTAINBACKGROUND INFORMATION As noted above, Bradley M. Tirpak has notified the Company that he intends to nominate himself and six other nominees for election to the Company’s Board of Directors at the Annual Meeting. 13 PreviousProxy Contest In November 2009, Mr. Tirpak and Craig Thomas, under the name Shareholder Advocates for Value Enhancement (“SAVE”), sought to elect three director nominees to the Board of Directors of the Company at the Company’s annual meeting of shareholders originally scheduled to be held on December 15, 2009. SAVE filed preliminary proxy materials in this regard with the Securities and Exchange Commission (the “SEC”), and thereafter commenced the solicitation of proxies for its three nominees. On December 9, 2009, the Company postponed the annual shareholders’ meeting until June 15, 2010. First Settlement Agreement Pursuant to a Settlement Agreement dated February 4, 2010 by and among the Company, SAVE, Messrs. Tirpak and Thomas, and certain other parties (the “First Settlement Agreement”): (i) SAVE ceased all of its proxy solicitation efforts with respect to the 2010 annual meeting; (ii) two SAVE nominees, Peter Michel and Mr. Tirpak, were appointed to the Board, with Mr. Tirpak’s term to end at the Annual Meeting and Mr. Michel’s term to end at the 2011 annual meeting; (iii) SAVE was given the right to name a third nominee to the Board if the Company did not achieve certain earnings or network connection targets by December 31, 2010; (iv) the Company amended certain provisions of its bylaws, and agreed not to repeal such amendments without the approval of at least 66% of the independent directors of the Company and prior to the Annual Meeting, at least one Board member who was a SAVE nominee. The amendments included increasing the size of the Board from 8 to 9 members, de-classifying the Board at the Annual Meeting, and scheduling future annual meetings on certain specific dates or within a specified period in June of every year; (v) SAVE and its nominees agreed not to engage in certain actions until December 31, 2011, including engaging in proxy solicitation efforts, nominating persons to the Board and seeking to become officers of the Company or Chairman of the Board; and (vi) the Company reimbursed SAVE for the expensesit incurred in connection with the proxy contest. Second Settlement Agreement In early 2011, disputes arose between the Company, on the one hand, and SAVE and Messrs. Tirpak and Thomas, on the other, regarding the right of SAVE to nominate a third member to the Board pursuant to the First Settlement Agreement. To resolve this dispute, on May 19, 2011, the Company entered into a Second Settlement Agreement with SAVE and Messrs. Tirpak, Thomas and Michel and certain other parties (the “Second Settlement Agreement”) pursuant to which: (i) SAVE withdrew its claim that it had the right to name a third director to the Board under the First Settlement Agreement; (ii) the Company agreed to appoint a new independent director to the Board; and (iii) the independent members of the Board agreed to select a lead independent director. Additionally, in recognition of the possibility of future proxy contests involving SAVE and a desire to avoid public attacks by the parties against each other in the event of such proxy contests, the Second Settlement Agreement provided for a broad, mutual and permanent non-disparagement provision. Pursuant to the non-disparagement provision, the parties are prohibited from making “any disparaging or unfavorable remarks, comments or criticisms” about any of the other parties “concerning any action taken or statement made by any of them prior to the date of this Agreement”, i.e., prior to May 19, 2011. Resignation of SAVE Nominee, Peter Michel At the 2011 annual meeting of shareholders of the Company held on June 13, 2011, the SAVE nominee, Mr. Michel, received a greater number of “withheld” votes than votes “for” his election as a Class I Director. Consequently, and in accordance with the Director Majority Voting Policy of the Company, Mr. Michel tendered to the Company his resignation as a director. At the recommendation of the Nominating Committee, the Board accepted Mr. Michel’s resignation on June 28, 2011. Resignation of Tirpak and Third Settlement Agreement On March 2, 2012, Mr. Tirpak resigned as a member of the Board, and the Company, SAVE, Messrs. Tirpak and Thomas and certain other parties, entered into a Third Settlement Agreement, pursuant to which the Company (i) accepted the resignation of Mr. Tirpak, and (ii) agreed that, through the Annual Meeting, it would not, without the approval of Mr. Tirpak, repeal any of the amendments to the bylaws adopted pursuant to the First Settlement Agreement. SAVENominates Seven Director Candidates On April 13, 2012, Mr. Tirpak notified the Company that he intended to nominate himself and six other persons for election as directors at the Annual Meeting. On April 19, 2012, Mr. Herbert initiated a telephone call to Mr. Tirpak in order to explore whether a resolution could be reached that would be in the best interests of the Company and its shareholders. On April 20, 2012, Mr. Herbert had another phone conversation with Mr. Tirpak in an attempt to reach an agreement as to Board nominees. On this call, Mr. Tirpak indicated to Mr. Herbert that he was prepared to amicably resolve this matter only if he and his nominees were given a majority of the seats on the Company’s Board. On April 23, 2012, Mr. Herbert had another phone conversation with Mr. Tirpak during which Mr. Tirpak again indicated that he was prepared to amicably resolve this matter only if he and his nominees were given a majority of the seats on the Company’s Board. LitigationAgainst Tirpak and SAVE On May 3, 2012, the Company filed a lawsuit in the United States District Court for the Eastern District of Pennsylvania (the “Court”) against SAVE, Mr. Tirpak,his six other nominees andone other party(collectively, the “Defendants”). The lawsuit alleges, among other things, that certain statements made by the Defendants in connection with their solicitation violated the non-disparagement provision set forth in the Second Settlement Agreement and contained numerous materially false and/or misleading statements in violation of the Federal securities laws. The Company also filed a Motion for a Temporary Restraining Order seeking, among other things, an order of the Court prohibiting the Defendants from mailinga press release to the Company’s shareholders in violation ofthe non-disparagement provision. On May 3, 2012, Defendants agreed to withhold the mailing pending the Court’s ruling on the Motion. On May 3, 2012, the Court indicated that it would hold a hearing on the Motion on May 9, 2012. On May 9, 2012, the Court held a hearing on the Motion and, at the end of the hearing, all of the parties agreed to convert the Company’s Motion for a Temporary Restraining Order to a Motion for a Preliminary Injunction. The Court has not yet ruled on the Motion. 14 CORPORATE GOVERNANCE – BOARD OF DIRECTORS Independence of the Board of Directors The Board of Directors has determined that Deborah G. Arnold, Steven D. Barnhart, Joel Brooks, Steve G. Illes, Albin F. Moschner, Frank A. Petito, III, and Jack E. Price, which members constitute a majority of the Board of Directors, are independent in accordance with the applicable listing standards of the NASDAQ Stock Market LLC. The Board has also determined that the two nominees who are currently not directors, namely William J. Reilly, Jr., and William J. Schoch, are independent in accordance with the applicable listing standards of the NASDAQ Stock Market LLC. Meetings of the Board of Directors The Board of Directors of the Company held a total of eleven meetings during the fiscal year ended June 30, 2011.Each member of the Board of Directors attended at least 75% of the aggregate number of meetings of the Board and Board Committees of which he was a member.The Company does not have a policy with regard to Board members’ attendance at annual meetings. Six of our directors attended the 2011 Annual Meeting. During the fiscal year ended June 30, 2011, the independent directors held two executive sessions at which all of the independent directors were present. Board Committees The Board of Directors has a standing Audit Committee, Nominating Committee and Compensation Committee. The Audit Committee of the Board of Directors presently consists of Mr. Brooks (Chairman), Mr. Barnhart, and Mr. Price. The Board of Directors has determined that each member of the Audit Committee is independent as defined under the listing standards of the NASDAQ Stock Market LLC and under Rule 10A-3 of the Securities Exchange Act of 1934 (“Exchange Act”). The Board of Directors has also determined that Mr. Brooks is an “audit committee financial expert” as defined in Item 407(d)(5)(ii) of Regulation S-K. Our Audit Committee held four meetings during the 2011 fiscal year. The Audit Committee engages the Company’s independent accountants and is primarily responsible for approving the services performed by the Company’s independent accountants, for reviewing and evaluating the Company’s accounting principles, reviewing the independence of independent auditors, and reviewing the adequacy and effectiveness of the Company’s internal controls. The Audit Committee operates pursuant to a charter that was last amended and restated by the Board of Directors on April 11, 2006, a copy of which is accessible on the Company’s website, www.usatech.com. The Audit Committee’s report appears on page20 of this Proxy Statement. The Compensation Committee of the Board of Directors presently consists of Mr. Price (Chairman), Mr. Barnhart, Mr. Moschner and Mr. Petito. The Board of Directors has determined that each of the current members of the Compensation Committee is independent in accordance with the applicable listing standards of the Nasdaq Stock Market LLC. The Committee reviews and recommends compensation and compensation changes for the executive officers and directors of the Company and administers the Company’s stock option and restricted stock grant plans. The Compensation Committee met three times during the 2011 fiscal year. The Compensation Committee operates pursuant to a charter that was adopted by the Board of Directors in September 2007, a copy of which is accessible on the Company’s website, www.usatech.com. The Nominating Committee of the Board of Directors was established in November 2009, and presently consists of Mr. Barnhart (Chairman), Mr. Price and Ms. Arnold. The Board of Directors has determined that each of the current members of the Nominating Committee is independent in accordance with the applicable listing standards of the Nasdaq Stock Market, LLC. The Committee recommends to the entire Board of Directors for selection any nominees for director. The Nominating Committee met twice during the 2011 fiscal year. The Nominating Committee operates pursuant to a charter that was adopted by the Board of Directors on November 3, 2009, a copy of which is accessible on the Company’s website, www.usatech.com. The Nominating Committee will generally consider all relevant factors, which may include independence, expertise that is useful to the Company and complementary to the background, skills and experience of the other Board members, a commitment to ethics and integrity, a commitment to personal and organizational accountability, a history of achievement that reflects superior standards for themselves and others, and a willingness to express alternate points of view while, at the same time, being respectful of the opinions of others and working collaboratively as a team player. The Nominating Committee will consider the following qualifications that it believes would be useful in director candidates: transaction processing experience, experience in bringing technology to market, experience in building a growth company, sales leadership experience and diversity of background such as gender and ethnicity. The Nominating Committee does not have a formal policy with regard to the consideration of diversity in identifying director nominees, but the Committee strives to nominate directors with a variety of complementary skills so that, as a group, the Board will possess the appropriate talent, skills, experience and expertise to oversee the Company’s business. The directors on the Company’s Nominating Committee use their available network of contacts when compiling a list of potential director candidates. The Nominating Committee also considers potential director candidates recommended by shareholders and other parties, including other directors, and all potential candidates are evaluated based upon the above criteria. The Nominating Committee makes no distinction in its evaluation of candidates based on whether such candidates are recommended by shareholders or other parties. 15 Shareholders who wish to propose a potential director candidate may submit a recommendation in writing to the Secretary, USA Technologies, Inc., 100 Deerfield Lane, Suite 140, Malvern, Pennsylvania 19355, specifying the name of the candidates and stating in detail the qualifications of such persons for consideration by the independent directors. A written statement from the candidate consenting to be named as a candidate and, if nominated and elected, to serve as a director, should accompany any such recommendation. The Board’s Role in Risk Oversight Management is responsible for managing the risks that the Company faces. The Board of Directors is responsible for overseeing management’s approach to risk management. Management identifies material risks facing the Company on an ongoing basis and discusses those risks with the Board of Directors or its committees, as appropriate. While the Board of Directors has ultimate responsibility for overseeing management’s approach to risk management, various committees of the Board assists it in fulfilling that responsibility. In particular, the Audit Committee assists the Board in its oversight of risk management in the areas of financial reporting, internal controls and compliance with regulatory requirements. Board Leadership Structure Stephen P. Herbert has served as Chief Executive Officer and Chairman of the Board of Directors since November 30, 2011. At the present time, the Company believes that its leadership structure is appropriate as our Chief Executive Officer’s in-depth knowledge and experience with all aspects of our business, his exceptional leadership, and his vision for the Company’s future, make him the best-qualified director to serve as Chairman. In addition, as all of our Board Committees are comprised of independent directors, the Company does not believe that a separation of the Chairman and Chief Executive Officer roles is necessary at this time in order to provide additional meaningful risk oversight. On November 14, 2011, the Company’s independent directors unanimously appointedSteven D. Barnhart as the Company’s lead independent director. Pursuant to the Lead Independent Director Charter adopted by our Board, Mr. Barnhart, in his role as lead independent director, shall carry out the following duties: (i) preside as Chair of all executive sessions of the independent members of the Board of Directors; (ii) determine the frequency and timing of executive sessions of the independent directors (which shall not be less than quarterly and not be more than monthly); (iii) consult in advance with the Chairman of the Board on the agenda and schedule of each meeting of the Board of Directors with the Chairman retaining the sole authority to set the agenda and schedule of each such meeting; (iv) provide input to the Chairman as to the scope and quality of information to be provided by management that is necessary or appropriate for the independent directors to effectively and responsibly perform their duties; (v) upon request from the Nominating Committee, assist with recruitment of director candidates; (vi) act as a liaison between the independent directors and the Chairman of the Board of Directors; (vii) in appropriate circumstances, recommend to the Chairman the retention of advisors and consultants who report directly to the Board of Directors; (viii) perform all other duties as may be reasonably assigned by the Board of Directors from time to time that are not inconsistent with the foregoing; and (ix) if appropriate, or if requested, participate with the Chairman on communications with shareholders. Stock Ownership Guidelines In April 2011, the Board of Directors adopted the Stock Ownership Guidelines for Directors and Executive Officers. Pursuant thereto, the Chief Executive Officer is required to own shares of Common Stock with a value of at least three times his base salary and the Chief Financial Officer is required to own shares of Common Stock with a value of at least one time his base salary. The executive officers have five years to attain such level of ownership. The non-employee Directors are required to own shares of Common Stock with a value of at least two times his annual cash retainer (not including any retainer for serving on a Board Committee). The non-employee Directors have three years to attain such level of ownership. The text of the policy is posted on our website at www.usatech.com. Code of Business Conduct and Ethics We have adopted a Code of Business Conduct and Ethics (the “Code of Conduct”) that applies to all of our Directors, officers and employees. The text of the Code of Conduct is posted on our website at www.usatech.com. The Board of Directors must grant any waiver from a provision of the Code of Conduct to any executive officer or Director, and we are required under the listing rules of the NASDAQ Stock Market to publicly announce any such waiver within four business days. Director Majority Voting Policy The Board of Directors of the Company has adopted a Director Majority Voting Policy. Pursuant to the policy, any nominee for Director in an uncontested election who receives a greater number of votes “withheld” from his or her election than votes “for” such election shall promptly submit to the Board a letter of resignation to the Secretary of the Company. The Nominating Committee will promptly consider the resignation and recommend to the Board whether to accept the tendered resignation or reject it. In considering whether to accept or reject the resignation, the Nominating Committee will consider relevant factors such as the underlying reasons for the majority withheld vote, the length of service and qualifications of the director whose resignation is tendered, the director’s contributions to the Company, and compliance with listing standards. The Nominating Committee would then consider the resignation and make a recommendation to the Board. The Board would then act on the Nominating Committee’s recommendation, which may include acceptance or rejection of the tendered resignation. The text of the policy is posted on our website at www.usatech.com. This policy does not apply in a contested election such as this one. In the event of a contested election, a plurality standard applies and the nine candidates receiving the highest number of votes will be elected. Compensation of Non-Employee Directors Members of the Board of Directors who are not employees of the Company receive cash and equity compensation for serving on the Board of Directors, as determined from time to time by the Compensation Committee with subsequent approval thereof by the Board of Directors. 16 Director Compensation Table The table below summarizes the compensation paid by the Company to non-employee directors during the fiscal year ended June 30, 2011. Name (a) Fees Earned or Paid in Cash($) (b) Stock Awards($) (1)(c) Option Awards($) (d) Non-Equity Incentive Compensation Plan (e) Change in Pension Value and Nonqualified Deferred Compensation Earnings($) (f) All Other Compensation (g) Total($) (h) Steven D. Barnhart $ $ $
